 Case 8:16-cv-02277-CJC-DFM Document 453 Filed 12/11/20 Page 1 of 3 Page ID #:25831


 1   Roberta A. Kaplan (pro hac vice)
     rkaplan@kaplanhecker.com
 2   Gabrielle E. Tenzer (pro hac vice)
 3   gtenzer@kaplanhecker.com
     David Shieh (pro hac vice)
 4   dshieh@kaplanhecker.com
 5   KAPLAN HECKER & FINK LLP
     350 Fifth Avenue, Suite 7110
 6   New York, NY 10118
     Telephone: (212) 763-0883
 7
 8   Marc S. Williams (Bar No. 198913)
     mwilliams@cohen-williams.com
 9   Reuven L. Cohen (Bar No. 231915)
10   rcohen@cohen-williams.com
     COHEN WILLIAMS LLP
11   724 South Spring Street, 9th Floor
     Los Angeles, CA 90014
12   Telephone: (213) 232-5160
13   Facsimile: (213) 232-5167
14   Attorneys for Defendant and Counterclaimant
15   Elysium Health, Inc. and Defendant Mark Morris

16
                             UNITED STATES DISTRICT COURT
17
            CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
18
19   ChromaDex, Inc.,                             Case No. 8:16-cv-02277-CJC-DFM

20                                                NOTICE OF CORRECTION OF
                        Plaintiff,                DEPOSITIONS
21
22                            v.
23   Elysium Health, Inc. and Mark Morris,
24
                        Defendants.
25
26
     And Related Counterclaims
27
28
                                NOTICE OF CORRECTION OF DEPOSITIONS
 Case 8:16-cv-02277-CJC-DFM Document 453 Filed 12/11/20 Page 2 of 3 Page ID #:25832


 1         This Notice of Correction of Depositions changes and corrects the depositions of Eric
 2   Marcotulli and Daniel Alminana taken in this action respectively on March 27, 2019, and
 3   March 29, 2019. (ECF 284-3 [Marcotulli deposition]; ECF 284-4 [Alminana deposition].)
 4   The changes and corrections are set forth in the Declarations of Mr. Marcotulli and Mr.
 5   Alminana, which are the subject of an Application for Leave to File Under Seal
 6   (“Application”) that Defendant and Counterclaimant Elysium Health, Inc. and Defendant
 7   Mark Morris will be filing with the Court on this date.
 8         The subject matter of the changed and corrected testimony, along with related text
 9   messages produced in discovery, were the subject of a motion in limine filed in this action
10   by Elysium’s prior counsel. (ECF 264.) Elysium and its current counsel believe it is
11   appropriate to file this Notice of Correction of Depositions with the Court, to ensure that the
12   Court is apprised of the changes and corrections to the deposition testimony.
13         The Court denied without prejudice Elysium’s motion in limine, along with all of the
14   other motions in limine filed by the parties, given then-pending motions for summary
15   judgment. (ECF 369.) Elysium and its current counsel plan to file a new motion in limine
16   before trial concerning the subject matter of the changed and corrected deposition testimony
17   and the related text messages.
18                                                 Respectfully Submitted,
19   Dated: December 11, 2020                      KAPLAN HECKER & FINK LLP
20                                              By: /s/ Roberta A. Kaplan
                                                   Roberta A. Kaplan
21
                                                   Gabrielle E. Tenzer
22                                                 David Shieh
23
24
25
26
27
28
                                                    1
                                 NOTICE OF CORRECTION OF DEPOSITIONS
 Case 8:16-cv-02277-CJC-DFM Document 453 Filed 12/11/20 Page 3 of 3 Page ID #:25833



 1   Dated: December 11, 2020                  COHEN WILLIAMS LLP
 2                                          By: /s/ Marc S. Williams
                                               Marc S. Williams
 3
                                               Reuven L. Cohen
 4
                                                Attorneys for Defendants and Counter-
 5
                                                Claimants, Elysium Health, Inc. and Mark
 6                                              Morris
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                NOTICE OF CORRECTION OF DEPOSITIONS
      3

      [2]4064.1
